DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 14 June 2022.
Claims 1-4, 6-8, 10-14, and 16-19 have been amended.
Claims 5, 12, and 20 have been canceled.  
Claims 1-4, 6-11, and 13-19 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the prior art references have been fully considered but are not persuasive.  Contrary to Applicant’s assertions, the Lento reference does teach the newly amended claim limitations.  
Firstly, as cited previously, Lento is able to “In addition, a machine learning model may be implemented "on the fly" to train on the social networking system. The machine learning model may characterize connections that have been already added to the group as positive examples and characterize suggested connections that have been rejected or ignored by the user as negative examples in its training to identify the common characteristic of the group. Along with highly-ranked suggested connections, the machine learning model may randomly assign a small number of the user's other connections as suggestions. Predictions from this model could then be used to rank the user's remaining connections (Lento ¶47)” which is clearly using the established or existing social networking system (i.e. connections therein) to train the model.  This is “on the fly” as the data is able to be ingested into the machine learning model in order to train said model, which is contrary to Applicant’s assertions and interpretation of the Lento reference.  These positive connections that have already been added to the group are the equivalent to the “label indicating a confirmed teammate relationship type” as it is a group that has already been established or exists within the social networking system (i.e. the group being teammates/coworkers).  As such the rejection was not withdrawn.  
Secondly, again contrary to Applicant’s assertions and interpretations, the threshold in Lento is for the amount of connections directly connected to the other users for suggestion, as well as a common characteristic.  The characteristic is not just male or female (as Applicant attempts to analogize), but a characteristic could be any type of profile information (Lento ¶14-¶17) such as college networks, employer, job title, and location, which could be used dynamically to determine a relationship type.  Here, again, the “teammate relationship type” is simply a label for the relationship and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., a teammate or co-worker, relative etc.) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability (MPEP 2144.04).  Lento being able to suggest connections based upon direct connections and common characteristics still reads upon the instant claim amendments.  As such the rejection was not withdrawn.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 is listed as “Currently Amended” but does not appear to have any amendments.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6, 11, 9, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lento et al. (US PG Pub. 2011/0246574).

As per claims 1, 11, and 16,  Lento discloses a method, system comprising: a memory comprising instructions; and one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the system to perform operations comprising; and non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations comprising (system, Lento Abstract, ¶4; method, Claim 1; computer readable storage medium, ¶30; web server, ¶24): 
using a machine learning algorithm, training a machine learning model to receive, as input, features associated with a first pair of users of an online service, and to generate, as output, a teammate score for each of a plurality of teammate relationship types, wherein the training of the machine learning model is based on a plurality of instances of training data, each instance of training data including a label indicating a confirmed teammate relationship type existing between a pair of users of the online service and a plurality of features associated with the pair of users (a machine learning model may be implemented "on the fly" to train on the social networking system. The machine learning model may characterize connections that have been already added to the group as positive examples and characterize suggested connections that have been rejected or ignored by the user as negative examples in its training to identify the common characteristic of the group. Along with highly-ranked suggested connections, the machine learning model may randomly assign a small number of the user's other connections as suggestions. Predictions from this model could then be used to rank the user's remaining connections, Lento ¶47; connection devices 250 may relate to devices used by a user's relatives, while connection devices 255, 260, and 265 may relate to devices used by a user's classmates, coworkers, or other relationships, ¶22; ability to refine suggestions based upon positive and negative feedback, ¶30) (Examiner interprets the ability to group specific types of connections as the ability to identify teammates, see also below regarding “teammates” as simply a label for the type of relationship); 
subsequent to training the machine learning model, generating a teammate score for each of a plurality of teammate relationship types for the first pair of users of the online service, the first pair of users including a first user and a second user, wherein the teammate score for a teammate relationship type indicates a likelihood that the first pair of users have a teammate relationship corresponding with the teammate relationship type (A score may be used to evaluate connections that have not already been added to the new group. In one embodiment, the score may rely solely on the value of the positive predictor for each connection. In another embodiment, the score may rely on both the positive predictor and strong negative predictors, as discussed above. A potential suggested connection may be evaluated using a score that evaluates whether the potential suggested connection is an outlier from the positive and negative predictors. An outlier is a value that is numerically distinct from the rest of the data. A value that is within one standard deviation, for example, is not an outlier, Lento ¶44; The probability that a group member belongs in the group may also be calculated, e.g., 0% for male group members, assuming that the gender characteristic is important. From this, the probability that a connection should be excluded from a group based on a certain characteristic, e.g., the probability that males should be excluded, by taking the product of the proxies of the characteristics' p values, or 97.5%*100%, assuming that the characteristics are independent. As a result, the user's connections may be ordered according to these calculated probabilities, ¶46; see also the use of different statistics which are able to be indications, tests, or proportional to the score in ¶40, ¶42-¶43, and ¶49-¶50);  
determining, if a teammate score for a teammate relationship type is above a predetermined threshold (one characteristic of a group may be that the selected connections are highly connected with each other, meaning that a threshold number of the selected connections are directly connected with the other selected connections. The threshold may be predetermined by the administrator of the social networking system or may be calculated based on the average number of connections that are connected with the other selected connections. The social networking system may identify this characteristic by counting the number of direct connections between the selected connections. Once this characteristic of highly connectedness between the selected connections has been identified, suggestions may be generated by counting the number of direct connections between the selected connections and connections who have not been added to the group, ranking these connections by the count, and selecting the connections with the highest counts. Similarly, the number of common networks shared between the selected connections may be counted to rank the selected connections, Lento ¶38);
generating for the first user a teammate suggestion for a teammate relationship type associated with a  teammate score that is above the predetermined threshold (The score can then be used to rank the potential suggested connections. The connections with the highest scores are selected as suggested connections, Lento ¶48);
displaying within a user interface the teammate suggestion to the first user, the teammate suggestion associated with a user interface element, which, when selected, enables the first user to generate a request to formalize a teammate relationship with the second user in the first pair of users (As illustrated in FIG. 4B, the connection grouping interface 400 has expanded to provide the user with "Friend List Suggestions," or suggested connections based on the characteristics of the selected connections. Here, the user is presented with two connections 450 and 460. The first connection 450 is Mary from Austin, Tex., while the second connection 460 is Drew from San Francisco, Calif. The user is also asked whether to add these connections to the new connection grouping and may select "Yes" or "No" under each of the suggested connections using the selectable links 455 and 465, Lento ¶52).
The Examiner asserts that the term identifying users’ relationship (such as a teammate) is simply a label for the relationship and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., a teammate or co-worker, relative etc.) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability (MPEP 2144.04).  Therefore it would have been obvious at the time of the effective filing date of the invention, to include the term “teammate” since the label or type of relationship does not impact or alter the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited "generating for the first user a teammate suggestion for a teammate relationship type associated with a  teammate score that is above the predetermined threshold; displaying within a user interface the teammate suggestion to the first user, the teammate suggestion associated with a user interface element, which, when selected, enables the first user to generate a request to formalize a teammate relationship with the second user in the first pair of users" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.  

As per claims 2, 12, and 17, Lento disclose as shown above with respect to claims 1, 11, and 16.  Lento further discloses subsequent to displaying the teammate suggestion to the first user, receiving confirmation, via a selection of the user interface element, that the first user has the teammate relationship with the second user in the first pair of users; receiving confirmation from the second user that the first user has the teammate relationship with the second user; and establishing a confirmed teammate relationship between the first user and the second user (As illustrated in FIG. 4B, the connection grouping interface 400 has expanded to provide the user with "Friend List Suggestions," or suggested connections based on the characteristics of the selected connections. Here, the user is presented with two connections 450 and 460. The first connection 450 is Mary from Austin, Tex., while the second connection 460 is Drew from San Francisco, Calif. The user is also asked whether to add these connections to the new connection grouping and may select "Yes" or "No" under each of the suggested connections using the selectable links 455 and 465, Lento ¶52) (Examiner interprets the suggesting to add connections and establishing thereof as the receiving the confirmations from the users).

As per claim 6, Lento discloses as shown above with respect to claim 1.  Lento further discloses wherein the plurality of features associated with the pair of users includes, for the first user, one or more of job experience information, company information, education information, and activity information (profile information, Lento ¶16; Each of the connections in these groups have many different characteristics, such as age, gender, affinities, interests, geographic location, college networks, memberships in groups, fan pages, and the like, ¶15; education, alumni, ¶16).

As per claim 9, Lento discloses as shown above with respect to claim 1.  Lento further discloses accessing, by a people-you-may-know (PYMK) manager, teammate connection information for the first user; and prioritizing, by the PYMK manager, possible connections on the online service presented to the first user based on the teammate connection information for the first user (The user is also asked whether to add these connections to the new connection grouping and may select "Yes" or "No" under each of the suggested connections using the selectable links 455 and 465, Lento ¶52; connection grouping management module, ¶21) (Examiner interprets the connection grouping management module that provides the ranked results as the people you may know manager).

Claims 3-4, 7-8, 10, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lento et al. (US PG Pub. 2011/0246574) further in view of Garti et al. (US PG Pub. 2018/0260913).

As per claims 3, 13, and 18, Lento discloses as shown above with respect to claims 1, 11, and 16.  Lento does not expressly disclose wherein the teammate relationship type comprises one of i) manager, characterized by the second user in the first part of users being a manager of the first user, ii) peer, characterized by each user in the first pair of users being a peer to the other user and iii) direct report, characterized by the second user in the first pair of users being a direct report to the first user.
However Garti teaches wherein the teammate relationship type comprises one of i) manager, characterized by the second user in the first part of users being a manager of the first user, ii) peer, characterized by each user in the first pair of users being a peer to the other user and iii) direct report, characterized by the second user in the first pair of users being a direct report to the first user (board of advisors teams, colleagues, Garti ¶58; reports to or reported to, ¶30 and ¶75).
Both the Lento and the Garti references are analogous in that both are directed towards/concerned with social networking.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Garti’s method of providing referrals or suggestions for another user based upon their relationships in Lento’s system to improve the system and method with reasonable expectation that this would result in a social network management system that is able to provide sets of users that have a high level of trust.  
The motivation being that it is desirable to provide improved techniques for identifying trusted referral entities, for automating such techniques, and for evaluating potential effectiveness of referrals made with such and other techniques (Garti ¶4). 
The Examiner asserts that the term identifying users’ type of relationship (such as a manager, peer, direct report) is simply a label for the relationship and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., a teammate or co-worker, relative etc.) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability (MPEP 2144.04).

As per claims 4, 14, and 19, Lento discloses as shown above with respect to claims 1, 11, and 16.  Lento does not expressly disclose for a teammate suggestion utilizing a heuristic model to generate a heuristic score; and changing the teammate score for the first user and the second user based on the heuristic score.
However, Garti  teaches for a teammate suggestion utilizing a heuristic model to generate a heuristic score; and changing the teammate score for the first user and the second user based on the heuristic score (use of heuristics, Garti ¶32 and ¶50; for classifications, ¶53).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Garti’s method of heuristics in Lento’s system to improve the system and method with reasonable expectation that this would result in a social network management system that is able to provide sets of users that have a high level of trust.  
The motivation being that it is desirable to provide improved techniques for identifying trusted referral entities, for automating such techniques, and for evaluating potential effectiveness of referrals made with such and other techniques (Garti ¶4).

As per claim 7, Lento discloses as shown above with respect to claim 1.  Lento does not expressly disclose accessing, by a user feed manager, teammate connection information for the first user; and prioritizing, by the user feed manager, content items presented on a user feed of the first user based on the teammate connection information for the first user.
However, Garti teaches accessing, by a user feed manager, teammate connection information for the first user; and prioritizing, by the user feed manager, content items presented on a user feed of the first user based on the teammate connection information for the first user (The data exploration engine 260 may include one or more web crawlers 262 that scan predefined web-sites with predefined search clauses (expressions) to gather relevant information which may assist in enriching the records of the system 200. For example, the crawlers may examine high-tech news web sites and search for articles related to funding, extracting names of companies, team members, investors, and their interrelationships, Garti ¶47).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Garti’s method of crawling for enriching material or news in Lento’s system to improve the system and method with reasonable expectation that this would result in a social network management system that is able to provide sets of users that have a high level of trust.  
The motivation being that it is desirable to provide improved techniques for identifying trusted referral entities, for automating such techniques, and for evaluating potential effectiveness of referrals made with such and other techniques (Garti ¶4).

As per claim 8, Lento discloses as shown above with respect to claim 1.  Lento does not expressly disclose accessing, by a notifications manager, teammate connection information for the first user; and prioritizing, by the notifications manager, notifications sent to the first user based on the teammate connection information for the first user.
However, Garti teaches accessing, by a notifications manager, teammate connection information for the first user; and prioritizing, by the notifications manager, notifications sent to the first user based on the teammate connection information for the first user (First, the data digestor 248 may process and verify all the information collected from all sources (e.g., if multiple new emails were detected, gather them and leave the unique ones, and rank them according to importance private emails being more important than business ones), Garti ¶47) (Examiner interprets the ranking and providing of importance emails as the notification prioritization).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Garti’s method of prioritizing aspects relating to importance in Lento’s system to improve the system and method with reasonable expectation that this would result in a social network management system that is able to provide sets of users that have a high level of trust.  
The motivation being that it is desirable to provide improved techniques for identifying trusted referral entities, for automating such techniques, and for evaluating potential effectiveness of referrals made with such and other techniques (Garti ¶4).

As per claim 10, Lento discloses as shown above with respect to claim 1.  Lento does not expressly disclose accessing, by an organizational-chart manager, teammate connection information for users employed with a first company; and calculating, by the organizational-chart manager, an organizational chart for the first company based on the teammate connection information for the users in the first company.
Garti further teaches accessing, by an organizational-chart manager, teammate connection information for users employed with a first company; and calculating, by the organizational-chart manager, an organizational chart for the first company based on the teammate connection information for the users in the first company (organizational charts, Garti ¶29; see also ¶46).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Garti’s method of crawling for enriching material or news in Lento’s system to improve the system and method with reasonable expectation that this would result in a social network management system that is able to provide sets of users that have a high level of trust.  
The motivation being that it is desirable to provide improved techniques for identifying trusted referral entities, for automating such techniques, and for evaluating potential effectiveness of referrals made with such and other techniques (Garti ¶4).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629